Citation Nr: 1537837	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  10-07 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased (initial) rating in excess of 50 percent prior to November 14, 2013, for posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected PTSD and depressive disorder not otherwise specified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from September 1959 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which initially awarded the Veteran a 50 percent rating, effective August 29, 2008.  In February 2014, the RO issued a subsequent opinion considering evidence received within the appeal period, awarding a 70 percent evaluation, effective November 14, 2013.

The Veteran had previously requested a hearing before the Board.  However, in a March 2010 statement, the Veteran indicated that he no longer desired a hearing, due to the fact that he has too much trouble traveling.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2014).

The Board remanded the case in August 2013 to afford the Veteran a VA rating examination.  Following completion of this examination, the case was returned to the Board.

By an August 19, 2014, decision the Board denied: (1) an increased (initial) rating in excess of 50 percent for PTSD and depressive disorder from August 29, 2008, to November 13, 2013; and (2) an increased (initial) rating in excess of 70 percent for PTSD and depressive disorder from November 14, 2013.  The Board also remanded the issue of entitlement to a TDIU rating due to the service-connected PTSD and depressive disorder.

The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), which by order dated June 2015, granted a Joint Motion for Partial Remand and remanded that part of the Board's decision that denied an increased (initial) in excess of 50 percent for PTSD and depressive disorder from August 29, 2008, to November 13, 2013, for compliance with the instructions of the joint motion.  That part of the Board's August 2014 decision that denied an increased (initial) rating in excess of 70 percent for PTSD and depressive disorder from November 14, 2013, was not appealed and thus remains undisturbed.  See Joint Motion for Partial Remand, p. 1 (June 10, 2015); McPhail v. Nicholson, 19 Vet. App. 30, 33 (2005).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In order to accord the initial development directed by the Board in the August 2014 remand, the issue of entitlement to a TDIU due to the service-connected PTSD and depressive disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

From August 29, 2008 to November 13, 2013, the clinical signs and symptoms associated with the Veteran's PTSD and depressive disorder (not otherwise specified) more nearly approximate occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

For the period from August 29, 2008 to November 13, 2013, the criteria for a rating in excess of 50 percent for PTSD and depressive disorder (not otherwise specified) are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A. Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).

Prior to initial adjudication of the Veteran's claim, a September 2008 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

B. Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran with appropriate VA examinations in April 2009, November 2011 and November 2013.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than the VA records mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The April 2009, November 2011 and November 2013 VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



II. Higher Initial Rating

A. Legal Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  When a question arises as to which of two ratings under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between appeals involving a Veteran's disagreement with the initial rating assigned at the time a disability is service-connected.  When the question is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of the 'staged ratings' (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Veteran's PTSD and depressive disorder have been rated under Diagnostic Code 9411.  The Board notes that psychiatric disorders are rated pursuant to the criteria for the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

Under the formula, the criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the United States Court of Appeals for the Federal Circuit (Court) has held "that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  In particular, the Court has expressly rejected interpreting 38 C.F.R. § 4.130 in such a manner that would render specific symptomatology a secondary consideration at the 70 percent level.  Id.  In connection with the 70 percent rating criteria, "the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014), a GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A GAF Score in the range of 51 to 60 represents more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score in the range of 61 to 70 represents "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  However, the GAF score assigned in a case, like an examiner assessment of the severity of the condition, is not dispositive of the evaluation at issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

II. Factual Background and Analysis 

The Veteran contends, in essence, that he is entitled to an initial rating higher than 50 percent prior to November 14, 2013, for his service-connected for PTSD and depressive disorder not otherwise specified.  For the reasons that follow, the Board determines that an initial rating in excess of 50 percent for the period from August 29, 2008 through November 13, 2013, is not warranted.

An early August 2008 VA treatment record reflects that the Veteran stated he was having a "bad day" due to depression, without specific triggers.  Later August 2008 VA treatment records show the Veteran reported he was doing better, and shared some poetry he wrote.

A letter dated August 2008, Dr. G.K., a VA staff psychiatrist, stated that the Veteran's PTSD symptoms included intrusive thoughts of his traumatic experiences, hypervigilance, startle reactions, concentration problems, avoidance issues, depression, irritability, low motivation and sleep problems.  DR. G.K. stated these issues persisted despite the Veteran's use of medication.

September 2008 VA treatment records show the Veteran was well dressed and groomed, with a dysphoric mood, organized thoughts and without suicidal or homicidal ideation.

In an April 2009 VA examination, the Veteran reported that he lived with his wife of 50 years and had recently moved back to Colorado following his wife's retirement to be nearer to 2 of his 6 children.  The Veteran stated that he was unemployed and had last worked in 1998 when he owned a shop, stating that he believed the poor economy made it difficult to run his business.  The Veteran stated that he typically worked 3 or 4 hours while the shop was open, with his partner doing the rest of the work.

The Veteran reported that he usually awoke at 6:30 or 7:30 in the morning, and watched television most of the day.  He endorsed participation in a PTSD group on a weekly basis.  He noted that he rarely makes an outing, which usually happened only on his wife's insistence.  He reported eating 1 meal per day.  He indicated his hobbies including whittling wood, and stated he was involved in a whittling group at the senior center.  He also noted enjoying watching antique shows on television.

The Veteran endorsed the following PTSD symptoms: hyperarousal, re-experiencing of traumatic events, avoidant behaviors, difficulty with sleep (primarily due to prolonged sleep latency and frequent waking in the middle of the night), and daytime fatigue.  The Veteran stated that he will play a computer game if he cannot sleep, and that he routinely gets only 2 to 3 hours of sleep before being woken again.  The Veteran reported nightmares about traumatic events in service, including explosions and things burning.  He also reported thinking about these things often during the day.  The Veteran noted his anxiety level was high over the years, and described panic attacks occurring multiple times per week with shaking tremors, shortness of breath and tachycardia.  The Veteran stated these symptoms were worse if he drove, so he stopped driving.  The Veteran stated he was hypervigilant, and startled easily, having particular difficulty with the sound of sirens.  He also endorsed irritability, but denied legal problems due to his temper.  The Veteran stated he tried to avoid confrontation, as well as crowded busy areas and people in uniform.  He stated he did not watch military movies or news reports regarding the war.

Regarding his depression, the Veteran stated he felt down on and off over the years, and could become suddenly very tearful for many hours in a row, and that his depression occasionally caused him to go to bed.  The Veteran denied thoughts about suicide, but endorsed visual illusions, such as seeing patterns or movement in bathroom tiles, or shadows in the periphery of his vision.  He denied auditory hallucinations, but noted a pervasive sense of impending doom.  He also denied paranoia.  The report indicated the Veteran's energy, interest and motivation levels were low.

On examination, the Veteran was oriented in all spheres, though he complained of getting lost easily while driving.  The report indicated the Veteran was clean shaven and casually dressed, and was generally polite and cooperative.  The examiner noted the Veteran's mood was very anxious and his affect was restricted, and he had constant jittery psychomotor activity with frequent leg jiggling and a worried face.  The Veteran's memory and concentration levels were fairly good.  The examiner noted that the Veteran's thought processes and communication are only mildly impaired by some difficulties with short-term memory.  The examiner determined the Veteran's social functioning was impaired by his high level of anxiety and avoidant behaviors due to PTSD.  The examiner felt the Veteran was employable from a psychiatric standpoint, but that he would do best in a setting in which he had little or no contact with the public and loose supervision secondary to his anxiety due to PTSD.  The examiner diagnosed chronic and moderate PTSD, and depression that was likely due to PTSD.  The examiner also concluded that due to the Veteran's PTSD and related depression, he had occupational and social impairment with reduced reliability and productivity due to symptoms of flattened affect, panic attacks more than once a week, some difficulty with complex commands, some impairment of short and long term memory, impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also noted that the Veteran required continuous medications.  The examiner assigned a GAF score of 52.

In May 2009 VA Mental Health Group note, the Veteran was able to apply material learned in an anger management course and discussed with the group his plans for his 50th wedding anniversary with family reunion associated.  He was assigned a GAF score of 65.

A July 2009 VA treatment record shows the Veteran was in a weekly water aerobics class and going to PTSD groups on a regular basis.  He reported continuing word finding and memory problems, as well as lethargy during the day.  The report indicated the Veteran was well dressed and groomed, and that his mood was okay, he was social and conversive, his thoughts were organized, and he had no psychosis or suicidal or homicidal ideation.

July 2009 VA treatment records also show the Veteran stayed active with his family, and recently had a party for his 50th anniversary.  The report noted the Veteran was supported in his strong family ties.  Additionally, the Veteran continued to whittle and also do lapidary art.  He stated that he swam on a regular basis and felt he was improving.

An August 2009 VA Mental Health Group note indicated the Veteran was active in the discussion and that his mood appeared stable.

In a September 2009 VA treatment record, the Veteran reported that he was going to PTSD groups.  The record indicates the Veteran was well dressed and groomed, and that his mood was okay.  The Veteran reportedly was social and conversive, with organized thoughts, and without psychosis, or suicidal or homicidal ideation.

A VA Mental Health Group note dated in September 2009 indicated a diagnosis of depression and PTSD, with a GAF score of 60.  Reported strengths and abilities included a supportive wife and extended family, as well as church support, and being an active swimmer.

In a letter dated November 2009, Dr. G.K. stated that he treated the Veteran for severe PTSD, and that the Veteran's symptoms were of such a severity that the Veteran was unable to manage even simple employment.  DR. G.K. further noted that despite medications and therapy, the Veteran's symptoms had continued to progress and were unlikely to change.  DR. G.K. felt that due to the Veteran's PTSD, he was unable to partake in any type of gainful employment.

A November 2009 VA Mental Health Group note reflected that the Veteran's situation appeared stable and the Veteran discussed with the group his Thanksgiving plans with his family.

November 2009 VA treatment records show the Veteran complained of anxiety and restless legs, and noted a poor memory, stating that he loses track of conversations at times.  The Veteran reported that he found the PTSD group to be helpful and the report indicates the Veteran had a full range of affect.  On examination, the Veteran was well dressed and groomed, social and conversive, with organized thoughts.  The report indicates the Veteran was able to recall cognitive problematic times, but was without psychosis or suicidal or homicidal ideation.

December 2009 VA Mental Health Group notes indicate the Veteran was receptive to new group members and shared some about his military experience and stressors.

In January 2010, Dr. G.K. submitted another letter stating that the Veteran's symptoms were so severe that he was unable to manage even simple employment or daily functions without help.  He noted that the Veteran continues to have problems with severe memory loss and is disoriented at times.  DR. G.K. noted that the Veteran continued to have problems with depression and stress, which exacerbated his chronic pain, and that the Veteran was dependent on his wife for even reminders of simple activities of daily living such as hygiene and appearance.  The letter asserted that the Veteran remained isolated and in regard to activities outside his immediate family, as he had severe anxiety with crowds or unfamiliar situations.  DR. G.K. stated that despite medications and therapy, the Veteran's symptoms had continued to progress and were unlikely to change.  DR. G.K. opined that due to the Veteran's service-connected PTSD, he was unable to partake in any type of gainful employment.

January 2010 VA treatment records show the Veteran had a full affect, was well dressed and groomed, and showed moderate dysphoria.  The report indicated the Veteran was social and conversive, with organized thoughts, no psychosis, and without homicidal or suicidal ideation.

In February 2010 VA treatment records, the Veteran continued to feel useless and negated any positive aspects he brought to himself or his family.  He had full affect, was well dressed and groomed, but was dysphoric.  The record also indicates he was social and conversive, with organized thoughts, and without psychosis or suicidal or homicidal ideation.

March 2010 Mental Health Group counseling notes show the Veteran was active in the group and showed good support for other members.  VA treatment records dated the same month showed a medical assessment of memory loss and major depressive disorder not otherwise specified.  The report indicates the Veteran's problems appeared to be more inattentional than truly even memory or dementia, which was thought to be related to medication, metabolic factors, or difficulties with depression.

At a November 2011 VA examination, the Veteran denied hospitalization for any mental health reasons, and denied ever experiencing suicidal or homicidal thoughts.  He noted that he was no longer participating in mental health groups or other mental health treatment, but that he was continuing with his medication.  On mental examination, the Veteran scored 27 out of 30 possible points, indicating normal cognitive functioning.  The report noted the Veteran was casually dressed and neatly groomed, with a normal affect with some tearfulness when describing his stressors.  The report indicated the Veteran's speech was a normal rate, tone and pressure and his eye contact was good; additionally, his thought process was linear and goal directed.  The Veteran reported continuing "weird" dreams that wake him, but stated that he cannot recall these dreams.  The examiner noted no indication of psychosis, and no reported auditory or visual hallucinations.  The Veteran did not report suicidal or homicidal ideation.

The Veteran noted symptoms of near daily depression where he believes that as he ages, he has to face more physical health issues.  He also reported diminished interests in activities and other people.  Additional symptoms included insomnia, psychomotor agitation or retardation, fatigue, low self-esteem, and occasional difficulty with concentration.  The examiner determined the Veteran continued to present symptoms of PTSD.  The report noted the Veteran experienced a great deal of survivor's guilt, and had recurrent dreams or nightmares which disrupt his sleep.  The Veteran was noted as responding to cues and triggers where he remembers back in time to his friends and events of the military, but avoids discussing his experience.  The Veteran reported symptoms of hyperstartle, hypervigilance, emotional numbing, and levels of anger and irritability.  The Veteran stated he became anxious about everyday activities, and noted he could become tearful at times, though he was uncertain what triggered this.  He reported that his wife encouraged him to get out of his wheel chair and stop watching war movies, but he had little motivation to do so.  He noted that although he used to engage in activities such as making jewelry and wood whittling, he no longer felt compelled.  Overall, symptoms included depression, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

The examiner determined that the Veteran's PTSD symptoms appeared to be consistent, but that he did present with levels of depression causing him to be less motivated to participate in activities than he was in the past.  The examiner noted that the increase in symptoms has not functionally altered how the Veteran behaves, and that he would be able to continue to work with support as he was able to do in the past.  He noted that it appears that the primary issue preventing employment is physical health issues rather than the mental health issues of PTSD.  He noted that the Veteran's primary difficulty with work is arthritis and chronic pain issues.  If physical issues did not exist, the Veteran could be employed in the former work environment where he was part owner of a magic store.  It was noted that the Veteran was able to tolerate others and was able to work with some level of support and an ability to set his own hours and leave when he felt overwhelmed.  It was noted that the Veteran had to discontinue working in 2000 due to physical health problems, which was very discouraging and increased his symptoms of depression.  

The examiner also felt the Veteran was competent to manage any VA funds he received.  The report indicated the Veteran saw his physical health as debilitating and declining, and that he saw the aging process stretching out before him.  He had depression related to his aging issues, which were increasing.  The Veteran also continued to take mental health medications, but he no longer appeared to be motivated to participate in talk therapy.  However, the examiner noted the Veteran's mental health symptoms did appear to be stable, and the increase in symptoms was related to depression only, and not PTSD.  The examiner concluded the Veteran had significant functional impairment due to his PTSD and depressive issues; however, the Veteran did express a lack of motivation due to his increased levels of depression.  The examiner diagnosed PTSD and depression, and assigned a GAF score of 62.

The examiner explained that the Veteran was able to maintain activities of daily living including personal hygiene, and was without significant recent trauma or remissions within the last year.  The examiner noted the Veteran's symptoms were continuous, and did not include inappropriate behavior or impaired thought process or communication.  The examiner stated the Veteran's social functioning was impaired as the Veteran had become more reclusive, and that his occupational impairment was due to his physical problems.  Overall, the Veteran was noted as having occupational and social impairment with reduced reliability and productivity.

In a December 2011 letter, the Veteran stated that he continually ordered catalogues, which he "devour[ed]," and then ordered things from them without his wife's knowledge.  He stated he also ordered things from the television.  He stated that year he had spent over $13,000 on things that he did not need or use.  He indicated he also bought things at garage sales and antique stores, and purchased jewelry for his wife although he knows that she does not wear jewelry.  He stated that his lack of consultation with his wife when making these purchases led to emotional clashes and irritability, resulting at times in isolation.  He stated that during these periods of isolation he would not speak to his wife except to complain or belittle her.  He reported feeling as though he did not have the ability to try and work with her to maintain an effective relationship, that they were essentially emotionally divorced, and that he tuned her out and became "angrier and angrier."  He stated that he only showered once per week, and became angry when reminded about it.  He stated that he only took care of himself when he had an appointment or to go to church.  He noted that he neglected his mouth to the point of only brushing his teeth once a week at the most.

The Veteran further stated that he always tried to put a "good false front" in front of others, and that he was an experienced liar.  He reported that he kept a pile of things, including magazines and catalogues by his chair in the front room, as well as in his bedroom.  He stated that he collected anything and everything.  He also stated feeling as though his PTSD had interfered with his routine activities and his ability to maintain an effective relationship with his wife.  He reported going through periods where he cried for hours at a time without specific cause aside from depression and anxiety.

A July 2012 VA medical record, which is the first of a series of VA medical records that was added to the record following the issuance of the August 2014 Board decision, notes that the Veteran presented to the Colorado Springs Community Based Outpatient Clinic for a mental health initial assessment.  His presenting chief complaints were medical stressors, PTSD, depression, anxiety, insomnia, and chronic pain with morphine prescriptions.  He reported that he receives medication from Dr. G.K. and that he has previously had therapy that this facility.  The Veteran did not spontaneously report suicidal thinking.  He did not report suicidal thinking when directly asked.  He did not have homicidal ideation or make homicidal threats.  He did not have access to weapons, lethal doses of medication, or other lethal means to harm himself or others.  He did not have a specific plan to harm himself or others.  There was no indication of preparatory behaviors.  There was no delusional or hallucinatory content to harm himself or others.  There was no history of suicidal or self-harm behavior, or of homicidal or assaultive behavior.  His imminent risk for suicide, current risk for suicide, long term risk for suicide, and imminent risk for homicidal or assaultive behavior were all judged to be low.  

It was noted that the Veteran is financially stable.  He lives with his wife, and a granddaughter lives with them as a medical caregiver.  The Veteran is disabled by back and hip injuries and retired.  He does not work.  He does a little leather work, but finds his crafts difficult to do.  He reads and watches television.  He uses a mobility scooter in the community.  He noted that he has been an active member of the Latter-Day Saints church his "whole life."  

On evaluation, he was alert, attentive, and oriented times three.  His grooming was appropriate.  His speech was normal in rate and rhythm.  His language contained expressive aphasia.  His affect was congruent with his mood, which was anxious and depressed.  There were no perceptual disturbances.  His thought processes and associations were characterized as manifested perseveration and being tangential.  He expressed guilt regarding his history with his children.  There was no unusual thought content.  Insight was limited.  Judgment was impulsive.  He had an impaired recent memory.  He feared developing dementia, as his mother had had dementia.  He was tearful, depressed, and agitated.  He sleeps from midnight to 9:00 in the morning, with infrequent interruptions.  He had a history of impulsive spending, about which he feels guilty.  He had unintentionally lost 40 pounds in the past year.  

The social worker noted that the Veteran's mood is moderately depressed and tearful.  He did not appear to be gravely disabled.  He felt he has lost his independence, is losing his memory, has lost mobility, and is tearful and depressed due to these factors.  He has extensive medical stressors and chronic pain and morphine use.  He said that nightmares of trauma and intrusive memories are infrequent, though guilt is pervasive, as he believes he negligently caused the deaths of flight crew who crashed after he worked on their plane. 

The Veteran reported that he found a weekly therapy group that he enjoys visiting.  He wants to attend the meetings, and reported that his wife has agreed to take him but then never does due to family and other distractions. 

The Veteran was assessed as having major depressive disorder, recurrent, currently moderate, prolonged PTSD, and chronic pain syndrome.  He was assigned a GAF score of 55.  

An August 2012 VA mental health medication management record notes that the Veteran was being seen for severe service-connected PTSD and mood problems.  When he was last seen, plans were to continue one of his medications, to increase another medication, and to connect with a new therapist. It was noted that the medication change seemed to help.  They discussed ways to enhance life to help manage PTSD memories and his ability to discuss his war experiences.  On examination, his affect was full range.  He was well-dressed and groomed.  His mood was characterized by some dysphoria.  He was social and conversive.  His thoughts were organized.  There was no psychosis or suicidal or homicidal ideation.  

A September 2012 VA psychotherapy record notes that the Veteran arrived on time for the appointment and was appropriate in grooming and attire.  Affect and mood were consistent, mildly dysphoric.  He reported that his mood is improving over the last visit.  His sense of humor was more evident today.  He reported that he is sad or angry less often.  He has had increased church-related socialization.  He discussed his pain and sleep medications, noting that he wakes frequently to use the bathroom but is back asleep quickly.  He reported having had increased family contact and has met and is socializing with next door neighbors.  He reported that his granddaughter lives in his basement.  He did not arrange to be seen at the Vet Center, but he wants to attend the PTSD support group weekly at the CBOC.  The Veteran reported that his mood was currently stable, and it appeared to be so.  He denied suicidal and homicidal ideations and did not appear to be gravely disabled.  It was noted that he his next psychotherapy appointment was going to be in 12 weeks.  

A December 2012 VA psychiatric appointment notes that the Veteran was being seen for severe PTSD and mood problems.  Affect was full.  He was well-dressed and groomed.  His mood was stable.  He was social and conversive.  His thoughts were organized.  There was no psychosis and no suicidal or homicidal ideation.  

A December 2012 VA psychotherapy record notes that the Veteran arrived on time for his appointment and was appropriate in grooming and attire.  Affect and mood were consistent and mildly dysphoric.  He reported that his mood was stable and that his pain level was around 6 out of 10 with morphine.  He was anticipating Christmas with his children, grandchildren, and great-grandchildren.  He reported having had a few episodes of depressed mood with tearfulness, lasting from a few hours to one day, always triggered by his wife reminding him of his longstanding critical tone.  He described his cognitive efforts to reduce interrupting and criticizing his wife.  

A September 2013 VA mental health medication management record notes that the Veteran was seen for severe PTSD and mood problems.  He noted ongoing problems with intrusive thoughts and nightmares.  He remained anxious.  Medications were of some help.  The Dr. G.K. noted that the Veteran remains unemployable and severely limited by factors including symptoms of PTSD, depression, physical problems, chronic infection, chronic pain, and inability to drive.  Affect was full range.  The Veteran was well-dressed and groomed.  Thoughts were organized.  There was no psychosis or suicidal or homicidal ideation.  He was assessed with PTSD, major depression, and attention deficit disorder.  His medication was increased and he was urged to reconnect with therapy.  

An October 2013 record from the Veteran's mental health case manager notes that the Veteran reported that he has one to three nightmares per night that are disturbing to him.  He sleeps about five or six hours per night, but his sleep is disturbed and he feels tired in the morning.  He takes two naps during the day, which helps.  It was noted that he was in the process of taping off of morphine and that his pain level was six out of 10.  Affect was full range.  He was well-dressed and groomed.  His mood was stable.  He was social and conversive.  Thoughts were organized.  There was no psychosis, or suicidal or homicidal ideation.  

The record reflects that the Veteran began attending PTSD support group therapy in October 2013.  He was active in the group and supportive of his peers.  

In a November 2013 VA examination, the examiner determined the Veteran had occupational and social impairment with reduced reliability and productivity.  The Veteran reported last working in 2000 at a part time job. The Veteran also noted that he typically rose early in the morning and tended to his own grooming.  He also stated that he once enjoyed wood carving but had decreased ability to handle a knife due to chronic tingling in his fingers.  The Veteran also stated that he no longer made jewelry as he once had, and that he could not name any close friends, though he did maintain contact with his church and his children.  The Veteran expressed interest in a PTSD group and has 1 friend who he sees there regularly.

The Veteran also described problems with hyperarousal, re-experiencing of traumatic events and avoidant behaviors, in addition to depression.  The Veteran reported difficulty sleeping due partly to occasional disturbing dreams, often startling awake without significant recollection of dream material and is unsure what causes him to startle.  He reported dreams about service 2 or 3 times per week, and is sometimes unable to return to sleep after a bad dream, and at times did not sleep at all, though it was uncommon.  The Veteran also described intrusive daytime memories on occasion of various experiences which were traumatic from the military.  He also endorsed feeling of remorse and guilt related to his recollections.  He reported avoiding any kind of movies related to military or war, and tried to avoid news which is too depressing including government politics.  The Veteran stated he had never been comfortable in crowds and tried to avoid confrontation, but that he could engage in verbal arguments.  He denied proclivity toward physical violence, but recounted pushing his teenage son against a wall once and was told that he once slapped his wife.  He described panic-like symptoms occurring primarily at night when he wakes in a cold sweat, but was not aware of any panic attacks occurring regularly during the day time.  Additionally, the Veteran noted chronic worry mostly related to his family.  He denied any symptoms of suicidality or auditory or visual hallucinations, though he did display a significant level of depression according to a depression screen.  Depression symptoms included low levels of interest, motivation and enthusiasm, reporting difficulty mobilizing motions, but denied problems with maintaining routine hygiene.  The report indicated the Veteran appeared neatly dressed and groomed and was fully oriented, with a significantly dysphoric mood, and his affect reactive and fairly full range.  The examiner noted the Veteran was very pleasant and cooperative and makes easy rapport.

The examiner noted the Veteran's abstracting abilities appeared to be within the high-normal range, and he described recurrent intermittent dissociative episodes where he became less aware of events and was emotionally and mentally detached such that he might miss "bits and pieces" of conversation, which was thought to be a coping strategy.

In a November 2013 VA examination, the examiner determined that the Veteran's primary difficulty with work was arthritis and chronic pain issues, and that otherwise the Veteran could be employed in the former work environment where he was part owner of a magic store.  However, the examiner also noted that the Veteran's occupational functioning was impacted due to psychiatric issues, and that of most concern was the Veteran's ability to sustain routine tasks due to his long history of intermittent dissociative episodes.  The examiner determined that therefore, the Veteran would be limited with regard to operating any motorized equipment or machinery or high risk activities such as climbing, and that he would also have difficulty managing groups or being responsible for a large number of people on a routine basis due to emotional stress and tendency to isolate, and also due to intermittent dissociative episodes of variable frequency.  The examiner, however, determined that the primary limitations of occupational functioning were chronic hip and back conditions, hypoxemia and pain, which were not service-connected.  The examiner noted depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, flattened affect, disturbances of mood and motivation, and difficulty in adapting to stressful circumstances.  He assigned a GAF score of 52.

From a careful and considered review of the evidence discussed above, to include the Veteran's contentions, the Board finds that for the period prior to November 14, 2013, the Veteran's psychiatric symptoms were manifested by occupational and social impairment, with reduced reliability and productivity, indicative of a 50 percent disability rating.  The Veteran's symptoms for that time period generally included: intrusive thoughts of his traumatic experiences, hypervigilance, hyperarousal, startle reactions, concentration and memory problems, avoidance issues, depression, irritability, low motivation and interest in activities, multiple panic attacks per week, restricted affect, sleep problems and fatigue.  The Veteran was also unemployed throughout the pendency of the appeal, but he attributed his employment status to the poor economy.  These symptoms are consistent with and similar to many of those contemplated by the currently assigned 50 percent rating, such as panic attacks more than once a week, flattened affect, memory impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective relationships.

The record evidence does not reflect a higher level of impairment as contemplated by the criteria for 70 percent rating prior to November 14, 2013.  During that time, the Veteran was involved with a mental health group, where he actively engaged with other members.  The Veteran mentioned in his December 2011 letter that he neglected his personal hygiene and only showered when he had an appointment or church; however, the VA treatment records reflect the Veteran was always well dressed and groomed.  The Joint Motion noted that "the Board provided no express evaluation of the credibility and probative value of the December 2011 statement, or addressed the effect of this alleged symptomatology upon his overall levels of occupational and social impairment."  The Board notes that the two statements above, that the Veteran has been well-dressed and groomed at appointments and that he only showers before going to appointments or to church, are not facially contradictory, as the Veteran reported in his December 2011 letter that he showers when he has appointments.  The Board finds no reason to doubt the credibility of the Veteran's description of his neglect of his personal appearance and hygiene when he has nowhere to go.  Instead, the Veteran's description shows that he understands the inappropriateness of such behavior, negating impairment in such as areas as judgment, thinking, and social interaction, when he presents himself in a well-dressed and groomed manner outside of the home.  Therefore, the Veteran does satisfy the 70 percent criterion regarding neglect of personal appearance and hygiene.

This behavior, however, does not result in an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), as the Veteran is able to shower and is largely able to groom himself prior to leaving his home.  With respect to this symptom's impact on his social and occupational functioning, the Board notes that the Veteran has not indicated, and the record does not reflect, that the Veteran has been unable to attempt to properly care for his personal hygiene when necessary for going out and interacting with others.  Therefore, when the Veteran describes his personal appearance and hygiene (and the neglect thereof), he indicates insight into his behavior, which does not show a level of total impairment.

The Joint Motion also determined that "the Board provided no express evaluation of the credibility and probative value of the December 2011 statement, or addressed the effect of this alleged symptomatology upon his overall levels of occupational and social impairment," concerning the Veteran's revelation that he engaged in out of control spending that caused strain in his marriage and increased irritability.  The Board notes that VA medical records that were not in the claims file at the time of the Board's prior decision corroborate these spending habits.  The Board notes that this behavior could be plausibly described as satisfying the 50 percent criterion of impaired judgment, or the 70 percent criterion of impaired impulse control.  The Board finds that this behavior is most analogous to the 70 percent rating criterion of impaired impulse control, as the Veteran appears to be cognizant that he is purchasing items that he does not want or need, but he cannot refrain from doing so.  In terms of occupational impairment, it does not appear that this behavior had any impact on his past employment, and that it is not preventing him from securing a new job.  In terms of social impairment, the Veteran has noted that this behavior has caused a strain in his marriage.  

However, the Board finds that, even though the Veteran has demonstrated, at times, a symptom consistent with the 70 percent disability rating, his overall level of impairment most closely approximated the criteria for a 50 percent rating prior to November 14, 2013.

With respect to his remaining symptomatology, the Veteran has remained married to his wife of over 50 years, even though his PTSD has caused conflict between them.  He has also had a close relationship with his family.  The Veteran also endorsed hobbies and activities, such as whittling wood, swimming, and watching television.  Though the Veteran indicated at his November 2011 VA examination that he no longer engaged in these hobbies or his Mental Health Group, the examiner determined the Veteran's psychiatric symptoms remained stable, indicating a lack of increase in severity of symptoms.  The medical evidence consistently showed the Veteran was well-dressed and groomed, was social and conversive with organized thoughts, and had no suicidal or homicidal ideation.  Though the Veteran was diagnosed with depression, and because the 70 percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Rather, the Board notes that in regard to the Veteran's mood, his symptoms are more consistent with those associated with a 50 percent disability rating.  The Veteran's did not have near-continuous anxiety or panic that would be more consistent with a 70 percent rating.  Rather, the Veteran reported that his depressed feelings were intermittent, and routinely denied any suicidal or homicidal ideation.

The Joint Motion also noted that the Board had not discussed the credibility or probative value of the Veteran's April 2009 assertion that he experienced some visual illusions, including seeing patterns of moving bathroom tiles or shadows in the periphery of his vision, while he denied visual hallucinations at his November 2011 examination.  Nor did the Board discuss whether any occupational and social impairment resulted from this reported symptom.  The only set of rating criteria that mentions hallucinations is the 100 percent criterion of persistent delusions or hallucinations.  The Board notes that the only endorsement of any hallucinations during the rating period is the Veteran's April 2009 notation that he sees some visual illusions.  Elsewhere in the record, the Veteran has denied any auditory or visual hallucinations.  He has consistently and expressly denied any psychosis (which includes delusions or hallucinations), including in July 2009, a mere three months following the April 2009 examination.  The Board finds that the Veteran's reported hallucinations in April 2009 are not frequent, constant, or longstanding in duration so as to be properly characterized as "persistent."  The Board notes that no occupational or social impairment has been alleged to have occurred in connection with the reported hallucinations, and none is demonstrated of record.  The Board therefore finds that, during the period in which the Veteran reported having had hallucinations, this symptom did not result in additional occupational and social impairment to the Veteran.  

The Board notes that during the time, the Veteran was assigned GAF scores ranging between 52 and 65.  Again, a GAF Score in the range of 51 to 60 represents more moderate symptoms while a GAF score in the range of 61 to 70 represents some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  The Board finds that these scores are consistent with the 50 percent rating indicating occupational and social impairment with reduced reliability and productivity, and are not indicative of a higher level of disability involving occupational and social impairment with deficiencies in most areas.

Turning to the question of occupational impairment, the Board notes that there are conflicting opinions of record with respect to the degree of occupational impairment that the Veteran has had due to his service-connected PTSD and depressive disorder.  The January 2010 opinion from the Veteran's VA psychiatrist stated that the Veteran was unemployable due to his PTSD.  He specifically noted that the Veteran's symptoms were so severe that he was unable to manage even simple employment or daily functions without help.  He specifically noted severe memory loss and, at times, disorientation, and problems with depression and stress, which exacerbated his chronic pain.  The November 2011 VA examiner determined that the Veteran's occupational impairment was due to disabilities that were not psychiatric in nature, but instead attributed his unemployability to arthritis and chronic pain issues.  Both the April 2009 and November 2011 VA examiners determined the Veteran had occupational and social impairment with reduced reliability and productivity, consistent with the 50 percent evaluation.  

The Joint Motion noted that the Board's August 2014 decision had not evaluated the probative value of the opinions that pertain to unemployability.  The Board will do so at this time.

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his or her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).  The Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri, supra.

The Board notes that the author of the April 2009 opinion was a psychiatric consultant, the author of the January 2010 opinion was a psychiatrist, and the author of the November 2011 opinion was a psychologist.  All three authors of these opinions are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Both VA examiners expressly noted review of the Veteran's claims file and demonstrated knowledge of the Veteran's relevant history.  While the opinion of the VA psychiatrist who authored the January 2010 opinion is not considered more probative by virtue of his role as the Veteran's treating psychiatrist, such status does suggest a familiarity with the Veteran's pertinent history that is relevant to providing an opinion on unemployability.  

The Board must ultimately find the April 2009 and November 2011 VA examiners' opinions more probative than that of the VA psychiatrist, as these opinions both provide far more detailed descriptions of the Veteran's actual memory and cognitive impairment.  In particular, the April 2009 examination report noted "fairly good" memory and concentration levels and that the Veteran scored 29 out of 30 on SLUMS examination.  The Board further notes that the remaining evidence of record from this period, while it does demonstrate some memory problems, does not reflect that the Veteran was suffering from severe memory loss to the degree of occasional disorientation.  The Board therefore finds that the memory problems as described in the January 2010 letter as not as credible as those described elsewhere in the record.  

Furthermore, the Board notes that the January 2010 letter's contemplation of the impairment caused by the Veteran's PTSD clearly encompasses the chronic physical pain that the psychiatrist has opined has been exacerbated by his depression.  Both VA examiners have attributed the Veteran's unemployability to physical issues rather than psychiatric disabilities.  To the extent that the Veteran is experiencing chronic pain that is caused or exacerbated by his PTSD, the Board notes that the Veteran is service-connected for several musculoskeletal disabilities and that his reported symptoms would be contemplated by secondary service connection disability ratings for the specific impairments at issue.

Turning to the issue of whether a 100 percent rating is warranted at any point during the appeals period, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's PTSD has resulted in total occupational and social impairment prior to November 14, 2013.  The Veteran's symptoms at the November 2013 VA examination included: a loss of interest in hobbies he once enjoyed such as wood whittling and jewelry making, a lack of any close friends, hyperarousal, re-experiencing of traumatic events, avoidant behaviors, depression, difficulty sleeping due partly to occasional disturbing dreams, intrusive traumatic memories, avoidant behavior, and anxiety.  However, the Veteran remained married to his wife and maintained contact with his church and children, and expressed an interest in attending a PTSD group with a friend.  The Veteran denied symptoms of suicidality or auditory or visual hallucinations, or problems with maintaining routine hygiene; conversely, he had a full range of affect and was pleasant and conversive.  The examiner determined that the Veteran's psychiatric issues did not prevent him from engaging in his previous occupation as a store owner.  Finally, all three VA examiners have specifically concluded that the Veteran's PTSD did not result in total occupational and social impairment.  Throughout the pendency of the appeal, the Veteran remained capable of managing his daily affairs and finances.  This level of impairment is consistent with those that were reported in the April 2009 and November 2011 examination reports.  Further, the Veteran was assigned GAF scores of 52 at his April 2009 and November 2013 VA examinations, indicating moderate symptoms.  He was assigned a GAF score of 62 at the November 2011 examination, indicating mild symptoms.  Given that the evidence of record does not indicate a level of impairment to support a determination of total occupational and social impairment at any time, a 100 percent schedular rating is not warranted. 

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The schedular evaluation for the Veteran's PTSD and depression is not inadequate for the period contemplated by this appeal.  The Veteran has reported symptoms such as social avoidance, anxiety, nightmares, and depression, which are contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disorder; thus, the schedular evaluations are adequate to rate the Veteran's disorder.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an increased (initial) rating in excess of 50 percent for PTSD and depressive disorder not otherwise specified, from August 29, 2008 to November 13, 2013, is denied. 


REMAND

As noted in the remand by the Board in August 2014, the issue of a TDIU rating due to the Veteran's service-connected PTSD and depressive disorder has been reasonably raised by the record, and the bases for that remand, as explained in August 2014 remand, are incorporated by reference.

Accordingly, to accord the Veteran due process of law and to accord the AOJ an opportunity for initial development per the instructions contained in the August 2014 Board remand, this matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Send the Veteran and his representative a letter requesting that he provide sufficient information, and, if necessary, authorization to obtain any additional evidence pertinent to the claim for a TDIU due to the service-connected PTSD.  The AOJ should then assist the Veteran in obtaining any additional evidence adequately identified following the current procedures set forth in 38 C.F.R. § 3.159.

2.  Advise the Veteran and his representative that it is ultimately the Veteran's responsibility to obtain (from his employer) and submit (to VA) his employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement; and that he should submit evidence (such as, pay stubs, W2 Forms, tax return, etc.) documenting marginal employment, if any, (past or prospective) relating to jobs secured and followed that resulted in earned annual income that does (or did) not exceed the poverty threshold for one person.

3.  Thereafter, review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, including a VA examination if it is deemed to be warranted in this case.  Then, adjudicate the issue of entitlement to a TDIU rating due to the service-connected PTSD and depression not otherwise specified.  If the decision on this matter is adverse to the Veteran, then a supplemental statement of the case should be furnished to the Veteran and his representative after according the requisite time period to respond.  This matter should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


